DETAILED CORRESPONDENCE

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election with traverse of Group I in the reply filed on January 4, 2021 is acknowledged.  The traversal is on the grounds that claim 27 has been amended to differ only in the step of adding a lysis buffer, thus this claim should be rejoined with Group I.  
Applicant’s arguments have been found persuasive.  Claim 27 is hereby rejoined, and the restriction requirement of November 3, 2020 is withdrawn.
Claims 21-27 are currently pending and under examination.
	
 	The present application is a divisional of U.S. Patent Application No. 15/472759, filed March 29, 2017, now U.S. Patent No. 10,557,162, which is a continuation of U.S. Patent Application No. 13/600702, filed on August 31, 2012, now U.S. Patent No. 9,631,221, which claims benefit of priority to U.S. Provisional Patent Application No. 61/649483, filed May 21, 2012, and U.S. Provisional Patent Application No. 61/530620, filed September 2, 2011.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the volume percentage" in step (d), line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the volume percentage" in step (e), line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-26 are included in this rejection, as these claims depend from above rejected claim 21.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 12 of U.S. Patent No. 9,631,221, in view of Herendael et al. (IDS; Validation of a modified algorithm for the identification of yeast isolates using matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI-TOF MS), Eur. J. Clin. Microbiol. Infect. Dis., 31:841-848, Published online: 23 August 2011).

The sample is treated with a combination of formic acid and an organic solvent that includes ethanol, methanol, isopropanol, acetonitrile, acetone, and ethyl acetate (Present Application claim: 25; Cited Patent claim: 6).  The method further comprises the use of a non-ionic detergent, used during the obtaining step, treating step, or both (Present Application claim: 26; Cited Patent claims: 7).  

Conclusion

No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653